Weldon, J.,
delivered the opinion of the court:
The claimant is a corporation created by a law of South Carolina, and brings this suit to recover compensation for the rent of certain real estate situate in the city of Charleston in said State.
The same claim was filed in this court, and adjudicated at the December term, 1885, as reported in the 20th volume of the Court of Claims, page 18. The facts found in that case at a former term are identical with the facts found in the present proceeding — the testimony being the same. A recovery was had in the former case for the sum of $5,347.79 for rent due the claimant between the 21st of July, 1874, and the commencement of the suit. The court held in that case u that so much, of the claim as originated prior to July 21, 1874, is cut off by the statute of limitations” (Rev. Stat., § 1069). To afford the *59claimant a remedy as to the rent not embraced in the former judgment, Congress, in July, 1886, passed a special act for his relief, as follows:
“AN ACT for the relief of the Board of Field Officers of the Fourth Brigade of South Carolina Volunteer State Troops.
“ Be it enacted by the Senate and Home of Representatives of the United States of America in Congress assembled, That the Court of Claims shall, notwithstanding the bar prescribed by any statute of limitation, hear, determine, and adjudge any claim or claims of the Board of Field Officers of the Fourth Brigade of South Carolina Volunteer State Troops, a municipal corporation of the State of South Carolina, against the United States, for the rent due by them or for the use and occupation by them, prior to the twenty-first of July, eighteen hundred and seventy-four, and subsequent to July first, eighteen hundred and sixty-eight, of certain buildings on Citadel Green, in the city of Charleston, after the legal termination of the late war; and that any judgment in favor of the claimant rendered hereunder be paid as other judgments of the said court are paid.
“ Approved, July 28, 1886.”
The right of the claimant is not conceded by the counsel for the defendants, but submitted upon the facts, the former decision of the court, and the act relieving the claim from the bar of the statute of limitations. There being no reason in law, except the limitation of six years, when the case was before this court at a former term, why the claimant should not recover rent for the premises during the entire period of occupation, and that limitation being removed by the special act, it is the opinion of the court that the claimant is entitled to rent from the 30th of June, 1868, to the 21st of July, 1874, amounting to the sum of $10,316, and for that amount judgment will be entered.